DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 10 September 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 3-5 and 10: “said diametral line” as provided in the claims lacks antecedent basis as the claims depend from claim 1 or 7, and this limitation is initially presented in claims 2 and 9, from which the respective claims do not depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (U.S. Patent 411,762) in view of Knapp (U.S. Publication 2014/0261050).

Claim 1: Davies discloses an apparatus for turning a corner, said apparatus being disposed adjacent to a grounded surface and comprising: 
a turntable platter (Figs. 7 and 8: M), rotatably coupled to said grounded surface, for orienting a line-drawn trolley (as shown); 
a first turntable guide (N3), removably coupled to said turntable platter (page 3, lines 30-32 noted the guide may be moved which means it is removable), for guiding a draw line through said line-drawn trolley; 
a second turntable guide (N), removably coupled to said turntable platter (page 3, lines 30-32 noted the guide may be moved which means it is removable), for guiding said draw line through said line-drawn trolley (as it does); 
a first stationary diverter (N2), removably coupled to said grounded surface (page 3, lines 30-32 noted the guide may be moved which means it is removable), for diverting said draw line toward the periphery of said turntable platter (as it does); and 
a second stationary diverter (N1), removably coupled to said grounded surface (page 3, lines 30-32 noted the guide may be moved which means it is removable), for diverting said draw line toward the periphery of said turntable platter (as it does).  
	Davies does not specifically teach the locking mechanism.  Knapp discloses a similar turntable system that incorporates a locking mechanism (Fig. 5: 502) disposed on said turntable platter (as shown), for preventing rotation of said turntable platter with respect to said grounded surface (paragraph [0031]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a locking mechanism to prevent unwanted rotation of the turntable and ensure proper alignment of the tracks to avoid derailing of the vehicle. 



Claim 2: the obvious modification of the prior art provides the apparatus of claim 1 wherein said first turntable guide is disposed tangent to a diametral line on a first side of said diametral line (as shown, this would be a natural result under the rules governing geometry based on the contact of the line with the guide).  

Claim 3: the obvious modification of the prior art provides the apparatus of claim 1 wherein said second turntable guide is disposed tangent to said diametral line on said first side of said diametral line (as shown generally in Davies: Fig. 7).  

Claim 4: the obvious modification of the prior art provides the apparatus of claim 1 wherein said first stationary diverter is, in a first orientation of said turntable platter, disposed tangent to said diametral line on a second side of said diametral line (as shown in Davies: Fig. 7).  

Claim 5: the obvious modification of the prior art provides the apparatus of claim 1 wherein said second stationary diverter is, in a second orientation of said turntable platter, disposed tangent to said diametral line on said second side of said diametral line (as shown in Davies: Fig. 8).  

Claim 6: Davies discloses an apparatus for turning a corner, said apparatus being disposed adjacent to a grounded surface and comprising: 
a turntable platter (M), rotatably coupled to said grounded surface, for orienting a line-drawn trolley (as disclosed); 
a first turntable guide (N3), removably coupled to said turntable platter (page 3, lines 30-32 noted the guide may be moved which means it is removable) and disposed tangent to a diametral line on a first side of said diametral line (as show in Fig. 7), for guiding a draw line (M2) through said line-drawn trolley; 
a second turntable guide (N), removably coupled to said turntable platter (page 3, lines 30-32 noted the guide may be moved which means it is removable) and disposed tangent to said diametral line on said first side of said diametral line (as shown), for guiding said draw line through said line-drawn trolley (as shown); 
a first stationary diverter (N2), removably coupled to said grounded surface (page 3, lines 30-32 noted the guide may be moved which means it is removable) and, in a first orientation of said turntable platter, disposed tangent to said diametral line on a second side of said diametral line (as shown in Fig. 7), for diverting said draw line toward the periphery of said turntable platter (as shown); and 
a second stationary diverter (N1), removably coupled to said grounded surface and, in a second orientation of said turntable platter, disposed tangent to said diametral line on said second side of said diametral line (as shown in Fig. 8), for diverting said draw line toward the periphery of said turntable platter (as shown).  
Davies does not disclose a locking mechanism.  Knapp discloses a similar turntable system that incorporates a locking mechanism (Fig. 5: 502) disposed on said turntable platter (as shown), for preventing rotation of said turntable platter with respect to said grounded surface (paragraph [0031]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a locking mechanism to prevent unwanted rotation of the turntable and ensure proper alignment of the tracks to avoid derailing of the vehicle. 

Claim 7: Davies discloses a method for turning a corner, said method comprising acts of: 
providing a turntable platter (M) in a first orientation (Fig. 7); 
drawing a line-drawn trolley onto said turntable platter (as would occur); 
installing a first turntable guide (N3); 
installing a first stationary diverter (N2; page 3, lines 30-32 noted the guide may be moved which means it is installed as some time); 
drawing said line-drawn trolley off of said turntable platter (page 3: lines 32-40).  Davies does not specifically disclose removing a second stationary diverter, however, as disclosed Davies is clear that the guides may be located as needed (page 3: lines 30-32).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate removal of the guides as needed in order for the trolley to move on and off of the turntable.  Having the guides remain during actual movement of the trolley could result in improper movement and damage to the system.  
Davies further does not disclose the features directed to a locking mechanism.  Knapp teaches a similar turntable system that incorporates using a locking mechanism that is locked and unlocked to permit rotation of the turntable (see 0502 and 0224 with paragraph [0031]).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to perform the steps of unlocking a locking mechanism; rotating said turntable platter to a second orientation; locking said locking mechanism; removing a second turntable guide in order to permit the turntable to be locked and rotated as desired.  Having a locking mechanism would ensure the tracks are aligned and provide overall stability to the system during use.  

Claim 8: the obvious modification of the prior art provides the method of claim 7 wherein said act of rotating said turntable platter to a second orientation comprises drawing a draw line through said line-drawn trolley (see Davies: Figs. 9 and 10, generally).  

Claim 9: the obvious modification of the prior art provides the method of claim 7 wherein said act of installing said first turntable guide comprises disposing said first turntable guide tangent to a diametral line on a first side of said diametral line (as shown in Fig. 7 of Davies).  

Claim 10: the obvious modification of the prior art provides the method of claim 7 wherein said act of installing said first stationary diverter comprises disposing said first stationary diverter tangent to said diametral line on a second side of said diametral line (as shown in Fig. 7 of Davies).  

Claim 11: the obvious modification of the prior art provides the method of claim 7 wherein: 
said act of rotating said turntable platter to a second orientation comprises drawing a draw line through said line-drawn trolley (Davies: Figs. 9 and 10); 
said act of installing said first turntable guide comprises disposing said first turntable guide tangent to a diametral line on a first side of said diametral line (as shown in Fig. 7); and 
said act of installing said first stationary diverter comprises disposing said first stationary diverter tangent to said diametral line on a second side of said diametral line (as shown in Figs. 7).

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar turntable systems, see Paige (U.S. Patent 457,822) and Stut (U.S. Patent 408,443).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649